Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendment filed July 23, 2021, claims 1,4-6, 8-11, 14-16 and 18-22 has been amended, and claims 1-22 are currently pending for examination.   

Response to Arguments
Regarding 35 U.S.C. 112 second paragraph applicant’s arguments, see page 7 paragraph 2, filed June 23, 2021, with respect to claims 5 and 9 have been fully considered and are persuasive.  The 35 U.S.C. 112 second paragraph rejection of claims 5 and 9 have been withdrawn. See below 112 rejection for claim 1, 11 and 22.
Regarding 35 U.S.C. 102 and 103 applicant’s arguments, see page 8 and page 9, filed July 23, 2021, with respect to claims 1-22 have been fully considered and are not persuasive.   
Applicant’s arguments with respect to claims 1, 11 and 22 have been considered but are
                  moot because the arguments do not apply to the reference being used in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Hence, a new ground of rejection is further presented in view of Yuk et al. (US Pub. No.: 2014/0141779).

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.





Claims 1-20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The formulation of claim 1 is vague and unclear because:
(i) the broadness of the expression "selecting a time offset to at least one of uplink traffic or downlink traffic to increase an overlap between the uplink traffic bursts and the downlink traffic bursts " gives rise to a number of possible interpretations which render unclear the scope of protection of the related subject-matter. In particular, it is not clear which level/percentage of "overlap" is considered feasible in order to compute the corresponding time offset (to increase overlap).
(ii) it is not unambiguously evident what is the technical relevance of sending the time offset to the application function of an edge server.

Overall, from the formulation of claim 1, nothing functional seems to happen after the notification of the time offset to the AF of an edge server.

The same lack of clarity reasoning also applies to corresponding claims 11 and 22.

Claims 2-10 and 12-20 are also rejected to, since their respective independent claims are rejected.

It is not clear what is the link between the "discontinuous reception (DRX) cycle" of claim 2, and the "time offset" selected in claim 1.
The same lack of clarity reasoning also applies to corresponding claim 12.

It is not clear whether or not the "grant-free uplink transmission" of claim 3
corresponds with / refers to the "periodic uplink traffic bursts" of claim 1. The same lack of clarity reasoning also applies to corresponding claim 13.



In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., with regard to the DRX of claim 2 and the time offset of claim 1, the time offset may maximize alignment between uplink and downlink transmission resources, while the DRX cycle may be configured based on the overall periodicity of the uplink and downlink transmission resources. (See e.g., paragraph [0080] of the originally filed application),  and with regards to claim 3, the phrase "grant-free uplink transmission" may be included within the phrase "periodic uplink traffic bursts" of claim 1 … that the phrase "periodic uplink traffic bursts" of claim 1 may comprise other uplink transmissions and is not intended to be limited to "grant-free uplink transmission") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 



Claims 1, 11, and 22  are rejected under 35 U.S.C. 103 as being unpatentable over Govindassamy (US Patent 10, 182, 368), and further in view of Yuk et al. (US Pub. No.: 2014/0141779).

As per claim 1, Govindassamy disclose A method of wireless communication at a base station comprising: 
	communicating, at the base station,  with a user equipment (UE) using periodic uplink traffic bursts and periodic downlink traffic bursts (see Fig. 2A, 2B, 6A, 6B, 9, 18, 20, 21, col. 2 lines 53-67 "Normally the user payload data may be transferred in bursts and in some cases they may be transferred in periodic intervals" ... "Normally in some applications, the client terminal may send the uplink data and may receive the downlink data at periodic intervals", col. 15 lines 17-36 "The consumer electronics devices that may use this disclosure may include smartphones ... aspects of the present disclosure may be implemented in network elements in addition to or distinct from implementation in mobile stations. For instance, one or more base stations of a wireless communication network may employ a baseband subsystem and/or an RF subsystem such as those detailed above")); 
selecting, at the base station, a time offset to at least one of uplink traffic or downlink traffic to increase an overlap between the uplink traffic bursts and the downlink traffic bursts (see col. 4 lines 13-22 "A method and apparatus are disclosed wherein the source application entity and the destination application entity may align the uplink data transfer and downlink data transfer instances close to each other or overlap with each other such that it may reduce the amount of time and the rate at which a client terminal enters active state and be in the active state for the uplink data transfer and/or the downlink data transfer", col. 4 lines 37-63 "the least one processing device may be of the destination application entity as the client device and use a client device application to monitor the uplink data transfer timing and the downlink data transfer timing for n uplink data transfers ... controlling, by the at least one processing device using the client device application, determining a time difference, Tzc, between every downlink data transfer instance and uplink data transfer instance pair of then uplink and downlink data transfer 
sending, from the base station, the time offset to an application function (AF) (see col. 13 lines 26-39 "the server may send the T'zs, calculated using EQ. (3), and may send the T"zs, calculated using EQ. (4), to the destination application entity. The server and the destination application entity may negotiate and may agree on the timing alignment for the downlink data transfer instances and the uplink data transfers instances such that both the downlink data transfer instances and the uplink data transfers instances may be brought close to each other or may overlap with each other. The server and the destination application entity may exchange and negotiate the timing information").

Although Govindassamy disclose sending, from the base station, the time offset to an application function (AF);
Govindassamy however does not explicitly disclose sending, from the base station, the time offset to an application function (AF) of “an edge server”;

Yuk however disclose sending, from a base station, a time offset to an application function (AF) of “an edge server” (see Fig.6B, Fig.7, para. 0024, 0096-0100, the C-AP has an uplink transmission function, the C-AP performs uplink timing synchronization by using random access/ranging (RACH/Ranging) and measure timing advance (TA), whereby the C-AP may partially measure the distance with the cellular base station (S740), when the C-AP perform uplink data transmission and reception, the C-AP transmit TA information {a time offset} and distance information with the cellular base station to the server within the network through the uplink, see also para. 0086, 0091).



As per claim 11, claim 11 is rejected the same way as claim 1.
As per claim 22, claim 22 is rejected the same way as claim 1.

Claims 2-10, and 12-20  are rejected under 35 U.S.C. 103 as being unpatentable over Govindassamy (US Patent 10, 182, 368), in view of Yuk et al. (US Pub. No.: 2014/0141779) and further in view of Gaal et al. (US Pub. No.: 2014/0010131).

As per claim 2, the combination of Govindassamy and Yuk disclose the method of claim 1.

The combination of Govindassamy and Yuk however does not explicitly disclose configuring a discontinuous reception (DRX) cycle for the UE based on a periodicity of traffic arrival for the periodic uplink traffic bursts and the periodic downlink traffic bursts.

Gaal however disclose configuring a discontinuous reception (DRX) cycle for the UE based on a periodicity of traffic arrival for the periodic uplink traffic bursts and the periodic downlink traffic bursts (see Fig.8-10, para. 0080-100, signal pattern 814 may be configured to define variable density signal transmission or reception over time, where the signals include a plurality of signals defining a signal burst 815 aligned with a discontinuous reception (DRX) period. In these aspects, "density" may be defined as a number of resources (for example, resource elements) occupied by the signal across the whole channel bandwidth over a unit time. Further, for example, when the number of such resources varies, the density may be averaged over the given evaluation period. As such, for instance, signal burst 815 may be more 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality configuring a discontinuous reception (DRX) cycle for the UE based on a periodicity of traffic arrival for the periodic uplink traffic bursts and the periodic downlink traffic bursts, as taught by Gaal, in the system of Govindassamy and Yuk, so as to provide a method of energy efficient wireless communication, that includes obtaining a signal pattern defining resources for use in transmitting or receiving signals with variable signal density over time, wherein the signals include a plurality of signals defining a signal burst; configuring the resources based on the signal pattern, including aligning a discontinuous reception (DRX) period with the signal burst; and transmitting or receiving the signals, including the signal burst aligned with the DRX period, according to the signal pattern to achieve variable density signal transmission or reception over time, see Gaal, paragraphs 12.

As per claim 3, the combination of Govindassamy and Yuk disclose the method of claim 1.

The combination of Govindassamy and Yuk however does not explicitly disclose the method further comprising: allocating resources for grant-free uplink transmission, wherein the time offset is selected to increase an alignment between the resources allocated for the grant-free uplink transmission and downlink traffic arrival. 

Gaal however disclose the method further comprising: allocating resources for grant-free uplink transmission, wherein a time offset is selected to increase an alignment between the resources allocated for the grant-free uplink transmission and downlink traffic arrival (see Fig.8-10, para. 0080-0086, when the number of such resources varies, the density may be averaged over the given evaluation period, for instance, signal burst 815 may be more dense relative to another set of signals when density is evaluated within a given reference period corresponding to a duration of signal burst 815, the alignment of signal 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality allocating resources for grant-free uplink transmission, wherein the time offset is selected to increase an alignment between the resources allocated for the grant-free uplink transmission and downlink traffic arrival, as taught by Gaal, in the system of Govindassamy and Yuk, so as to provide a method of energy efficient wireless communication, that includes obtaining a signal pattern defining resources for use in transmitting or receiving signals with variable signal density over time, wherein the signals include a plurality of signals defining a signal burst; configuring the resources based on the signal pattern, including aligning a discontinuous reception (DRX) period with the signal burst; and transmitting or receiving the signals, including the signal burst aligned with the DRX period, according to the signal pattern to achieve variable density signal transmission or reception over time, see Gaal, paragraphs 12.

As per claim 4, the combination of Govindassamy, Yuk and Gaal disclose the method of claim 3.

Gaal further disclose configuring a discontinuous reception (DRX) cycle for the UE based on a periodicity of the resources allocated for the grant-free uplink transmission and the downlink traffic arrival (see para. 0080-0086, signal pattern 814 may define transmissions of the first set of signals according to a first periodicity and transmission of the second set of signals according to a second periodicity, wherein the  in the aspects where signal pattern 814 defines a signal transmission pattern for base station 802, signal pattern 814 may be used to define a discontinuous transmission (DTX) mode of operation for base station 802, and a corresponding discontinuous reception (DRX) mode of operation for UE 804). 

As per claim 5, the combination of Govindassamy and Yuk disclose the method of claim 1.

The combination of Govindassamy and Yuk however does not explicitly disclose, wherein start times for the uplink traffic and the downlink traffic are periodic, the method further comprising: allocating resources for grant-free uplink transmission; and determining the time offset to the downlink traffic and  grant-free downlink resource allocation to increase alignment between uplink transmission resources and downlink transmission resources. 

Gaal however disclose wherein start times for the uplink traffic and the downlink traffic are periodic, the method further comprising: allocating resources for grant-free uplink transmission; and determining the time offset to the downlink traffic and grant-free downlink resource allocation to increase alignment between uplink transmission resources and downlink transmission resources (see Fig.8-10, para. 0090-0097, signal pattern 814 defining signal burst 815 aligned with a DRX period results in different signal densities and/or different periodicities providing variable signal density over time, thereby allowing short periods of bursty signal transmission to be followed by substantially lengthy periods without transmissions, see also para. 0137,  a base station configured to send and/or receive signals so that the 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein start times for the uplink traffic and the downlink traffic are periodic, the method further comprising: allocating resources for grant-free uplink transmission; and determining the time offset to the downlink traffic and grant-free downlink resource allocation to increase alignment between uplink transmission resources and downlink transmission resources, as taught by Gaal, in the system of Govindassamy and Yuk, so as to provide a method of energy efficient wireless communication, that includes obtaining a signal pattern defining resources for use in transmitting or receiving signals with variable signal density over time, wherein the signals include a plurality of signals defining a signal burst; configuring the resources based on the signal pattern, including aligning a discontinuous reception (DRX) period with the signal burst; and transmitting or receiving the signals, including the signal burst aligned with the DRX period, according to the signal pattern to achieve variable density signal transmission or reception over time, see Gaal, paragraphs 12.

As per claim 6, the combination of Govindassamy, Yuk and Gaal disclose the method of claim 5.

Gaal further disclose configuring a discontinuous reception (DRX) cycle for the UE based on a periodicity of uplink transmission resources and the downlink transmission resources (see para. 0089-0096, received signals 812 may be, for example, uplink signals transmitted by UE 804. For instance, the uplink signals may include, but are not limited to, one or more of a data signal, a scheduling request (SR) signal, a channel quality indicator (CQI) signal, demodulation reference signal (DM-RS). sounding reference signal (SRS), and a Physical Random Access (PRACH) signal. In any case, these aspects of signal pattern 814 may be utilized to define a discontinuous reception ( DRX) mode of operation for base station 802, DRX period 823, which aligned with DTX period 817 of base station 802. Further, UE 804 include a transmitter component 824 configured to transmit signals 812, e.g. uplink signals, to base station 802, transmitter component 824 is configured to transmit signals, including signal burst 815, during DTX period 825, which is aligned with DRX period 819 of base station 802). 

As per claim 7, the combination of Govindassamy and Yuk disclose the method of claim 1.

The combination of Govindassamy and Yuk however does not explicitly disclose wherein start times for the uplink traffic and the downlink traffic are periodic, the method further comprising: allocating resources for grant-free downlink transmission; and determining the time offset for the uplink traffic to increase alignment between downlink transmission resources and uplink traffic arrival. 

Gaal however disclose wherein start times for the uplink traffic and the downlink traffic are periodic, the method further comprising: allocating resources for grant-free downlink transmission; and determining the time offset for the uplink traffic to increase alignment between downlink transmission resources and uplink traffic arrival (see Fig.8-10, para. 0080-0099, 0137, base station configured to send and/or receive signals so that the signals align with a UE DRX period, e.g., 40 ms, 1.28 s, or periodically changing some attribute of the signal in alignment with a common DRX period. Further, in some cases, the present apparatus and methods may include a base station configuring all UEs with the same DRX subframe offset (e.g., to make them wake up at the same time) or distributing the DRX subframe offset over a substantially limited set of subframe offsets, where the substantially limited set is smaller than all possible subframe offsets. In still other aspects, the present apparatus and methods include changing some other signal attributes or configuration in alignment with the common DRX period. For example, the changed attribute or configuration may increase a control region during the period when DRX is On, or may allow cross-subframe scheduling during the period when DRX is On, etc. Further, in other cases, the present offset assigned to each UE or a subframe offset assigned from a substantially limited set of subframe offsets). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein start times for the uplink traffic and the downlink traffic are periodic, the method further comprising: allocating resources for grant-free downlink transmission; and determining the time offset for the uplink traffic to increase alignment between downlink transmission resources and uplink traffic arrival, as taught by Gaal, in the system of Govindassamy and Yuk, so as to provide a method of energy efficient wireless communication, that includes obtaining a signal pattern defining resources for use in transmitting or receiving signals with variable signal density over time, wherein the signals include a plurality of signals defining a signal burst; configuring the resources based on the signal pattern, including aligning a discontinuous reception (DRX) period with the signal burst; and transmitting or receiving the signals, including the signal burst aligned with the DRX period, according to the signal pattern to achieve variable density signal transmission or reception over time, see Gaal, paragraphs 12.

As per claim 8, the combination of Govindassamy, Yuk and Gaal disclose the method of claim 7.

Gaal further disclose configuring a discontinuous reception (DRX) cycle for the UE based on a periodicity of the uplink traffic arrival and the downlink transmission resources (see Fig.8-10, para. 0084-0090,0137, in another aspect where signal pattern 814 defines a transmission pattern of base station 802, signal pattern 814 may be used as a basis for obtaining, determining or otherwise defining wake up periods for UE 804 to listen for transmissions from base station 802, signal pattern 814 comprising a base station transmission pattern may define a base station discontinuous transmission (DTX) timing. Accordingly, signal pattern 814 may be used to obtain a wake up configuration for UE 804 that includes a UE signal 

As per claim 9, the combination of Govindassamy and Yuk disclose the method of claim 1.

The combination of Govindassamy and Yuk however does not explicitly disclose wherein start times for the uplink traffic and downlink traffic are periodic, the method further comprising: allocating resources for grant-free downlink transmission; and determining the time offset to the uplink traffic and grant-free uplink resource allocation to increase alignment between uplink transmission resources and downlink transmission resources. 

Gaal however disclose wherein start times for the uplink traffic and downlink traffic are periodic, the method further comprising: allocating resources for grant-free downlink transmission; and determining the time offset to the uplink traffic and grant-free uplink resource allocation to increase alignment between uplink transmission resources and downlink transmission resources (see Fig.8-10, para. 0080-0099, 0137, base station configured to send and/or receive signals so that the signals align with a UE DRX period, e.g., 40 ms, 1.28 s, or periodically changing some attribute of the signal in alignment with a common DRX period. Further, in some cases, the present apparatus and methods may include a base station configuring all UEs with the same DRX subframe offset (e.g., to make them wake up at the same time) or distributing the DRX subframe offset over a substantially limited set of subframe offsets, where the substantially limited set is smaller than all possible subframe offsets. In still other aspects, the present apparatus and methods include changing some other signal attributes or configuration in alignment with the common DRX period. For example, the changed attribute or configuration may increase a control region during the period when DRX is On, or may allow cross-subframe scheduling during the period when DRX is On, etc. Further, in other cases, the present apparatus and methods may include a base station configuring the common DRX for new UEs and using distributed DRX for legacy offset assigned to each UE or a subframe offset assigned from a substantially limited set of subframe offsets). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein start times for the uplink traffic and downlink traffic are periodic, the method further comprising: allocating resources for grant-free downlink transmission; and determining the time offset to the uplink traffic and grant-free uplink resource allocation to increase alignment between uplink transmission resources and downlink transmission resources, as taught by Gaal, in the system of Govindassamy and Yuk, so as to provide a method of energy efficient wireless communication, that includes obtaining a signal pattern defining resources for use in transmitting or receiving signals with variable signal density over time, wherein the signals include a plurality of signals defining a signal burst; configuring the resources based on the signal pattern, including aligning a discontinuous reception (DRX) period with the signal burst; and transmitting or receiving the signals, including the signal burst aligned with the DRX period, according to the signal pattern to achieve variable density signal transmission or reception over time, see Gaal, paragraphs 12.

As per claim 10, the combination of Govindassamy, Yuk and Gaal disclose the method of claim 9.

Gaal further disclose configuring a discontinuous reception (DRX) cycle for the UE based on a periodicity of uplink transmission resources and downlink transmission resources (see para. 0084-0090,0137, in another aspect where signal pattern 814 defines a transmission pattern of base station 802, signal pattern 814 may be used as a basis for obtaining, determining or otherwise defining wake up periods for UE 804 to listen for transmissions from base station 802, signal pattern 814 comprising a base station transmission pattern may define a base station discontinuous transmission (DTX) timing. Accordingly, signal pattern 814 may be used to obtain a wake up configuration for UE 804 that includes a UE signal reception pattern, e.g. a UE DRX, corresponding to the base station DTX timing). 

As per claim 12, claim 12 is rejected the same way as claim 2.

As per claim 13, claim 13 is rejected the same way as claim 3.

As per claim 14, claim 14 is rejected the same way as claim 4.

As per claim 15, claim 15 is rejected the same way as claim 5.

As per claim 16, claim 16 is rejected the same way as claim 6.

As per claim 17, claim 17 is rejected the same way as claim 7.

As per claim 18, claim 18 is rejected the same way as claim 8.

As per claim 19, claim 19 is rejected the same way as claim 9.

As per claim 20, claim 20 is rejected the same way as claim 10.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Govindassamy (US Patent 10, 182, 368), and further in view of Yang et al. (US Pub. No.: 2017/0208619).

As per claim 21, Govindassamy disclose A method of wireless communication at a User Equipment (UE) (see Fig. 1, Fig.18, a UE 100), comprising: 
communicating with a base station (see Fig.1, server) using periodic uplink traffic bursts and periodic downlink traffic bursts (see Fig. 2A, 2B, 6A, 6B, 9, 18, 20, 21, col. 2 lines 53-67 "Normally the user payload data may be transferred in bursts and in some cases they may be transferred in periodic intervals" ... "Normally in some applications, the client terminal may send the uplink data and may receive , col. 15 lines 17-36 "The consumer electronics devices that may use this disclosure may include smartphones ... aspects of the present disclosure may be implemented in network elements in addition to or distinct from implementation in mobile stations. For instance, one or more base stations of a wireless communication network may employ a baseband subsystem and/or an RF subsystem such as those detailed above"); 

Govindassamy however does not explicitly disclose receiving a configuration of a discontinuous reception (DRX) cycle based on the periodic uplink traffic bursts and the periodic downlink traffic bursts, wherein uplink transmission is grant based; and delaying sending a scheduling request (SR) for uplink traffic to a beginning of a next DRX cycle. 

Yang however disclose receiving a configuration of a discontinuous reception (DRX) cycle based on the periodic uplink traffic bursts and the periodic downlink traffic bursts, wherein uplink transmission is grant based (see Figs. 7 and 8, para. 0057, "When the UE determines that the serving base station supports uplink pre­ scheduling, the UE adjusts (e.g., delays) sending the scheduling request. For example, in a next C-DRX on period, a serving cell (e.g., LTE cell) may allocate an uplink grant without receiving a scheduling request from the UE. However, if no grant is allocated, the UE sends the scheduling request in the next C-DRX on period during the next scheduling request occasion, and receives the uplink grant based on the scheduling request"); and 
delaying sending a scheduling request (SR) for uplink traffic to a beginning of a next DRX cycle (see para. 0058, "the UE delays sending the scheduling request when uplink pre- scheduling is supported by the serving base station based on the periodicity of the uplink pre-scheduling for periodic uplink prescheduling and/or the length of uplink pre-scheduled grants for non-periodic uplink prescheduling.... when the uplink pre-scheduling periodicity is short, the UE delays sending the scheduling request until the next scheduling request occasion", and para. 0061 "the UE adjusts the sending of the scheduling request based on a remaining duration of the C-DRX off period. For example, the UE delays sending the scheduling request to the serving base station when the remaining duration (e.g., remaining sleep time) of the C-DRX off period is below a threshold. Thus, rather than waking up and sending the scheduling 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality to determine whether data arrives in a buffer of a UE (user equipment) and when a scheduling request occasion falls into a C-DRX off period (connected discontinuous reception off period), and to delay sending a scheduling request when uplink pre-scheduling is supported by a serving base station based on the determining and based on a periodicity of uplink (UL) prescheduling for periodic uplink prescheduling and/or a length of an uplink pre-scheduled grant for non-periodic uplink prescheduling, see Yang, paragraphs 6-10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Salem
Jeon (US Pub. No.: 2018/0368157) – see Fig.21 para. 0232, “a base station may configure a wireless device with a configured periodic grant of the first type (e.g., grant-free UL transmission). The base station may transmit, to the wireless device, one or more radio resource control messages. The one or more radio resource control messages may comprise at least one parameter. For example, the at least one parameter may indicate whether a configured periodic grant of a first type (e.g., grant-free UL transmission) can be used for transmission of data of a first logical channel. The one or more radio resource control messages may comprise at least one second parameter. For example, the at least one second parameter may indicate a resource of an uplink grant of the configured periodic grant of the first type. For example, the at least one second parameter may comprise a symbol number, a timing offset, and a first periodicity. The wireless device may determine that the configured periodic grant can be used for transmission of data of the first logical channel based on the at least one parameter”.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469